{¶ 10} I respectfully dissent from the majority for the reasons which I expressed in the dissent in State v. Harwell, 149 Ohio App.3d 147,2002 Ohio 4349. I believe that Parker, supra, should be limited to adult defendants, and that since defendant herein, a juvenile, was not subject to the death penalty, he was not charged with a capital offense, irrespective of whether he was indicted with specifications that carry the death penalty. Therefore, the rights afforded to a defendant in a capital case should not be extended to appellant herein. *Page 538